Exhibit 10.1

SEVERANCE AGREEMENT AND GENERAL RELEASE

This SEVERANCE AGREEMENT AND GENERAL RELEASE (hereinafter, “Agreement”) is
entered into by and between PERRY ELLIS INTERNATIONAL, INC. (“PERRY ELLIS”), and
PAUL ROSENGARD (“MR. ROSENGARD”).

WHEREAS, MR. ROSENGARD has been employed as President, Perry Ellis and Premium
Brand pursuant to the terms of a written employment agreement between PERRY
ELLIS and MR. ROSENGARD effective as of August 1, 2007 (hereinafter, the
“Employment Agreement”); and

WHEREAS, the Employment Agreement between MR. ROSENGARD and PERRY ELLIS provides
for severance pay in the event of the termination of MR. ROSENGARD’s employment;
and

WHEREAS, MR. ROSENGARD has been notified of the termination of his employment;
and

WHEREAS, the parties hereto desire to set forth in this Agreement the terms and
conditions of the termination of MR. ROSENGARD’s employment and MR. ROSENGARD’s
release and waiver of any and all claims that he has or could possibly have
against PERRY ELLIS and the other persons and entities affiliated with PERRY
ELLIS in exchange for the consideration described herein;

NOW, THEREFORE, the parties agree as follows:

1. Execution of Agreement and Effective Date. The recitals are incorporated
herein. MR. ROSENGARD acknowledges that he has been given adequate written
notice of the termination of his employment. This Agreement becomes effective
and enforceable on the eighth day after it is signed by MR. ROSENGARD without
revocation (the “Effective Date”).

2 . Benefits. In consideration for MR. ROSENGARD’s waiver of all claims in
Paragraph 3 hereof, and the other promises made by MR. ROSENGARD in this
Agreement, PERRY ELLIS will pay MR. ROSENGARD the following:

A. Lump Sum Severance Pay. PERRY ELLIS will pay MR. ROSENGARD the gross amount
of Two Hundred, Sixty-Two Thousand, Five Hundred Dollars ($262,500.00), less
applicable tax deductions. Such amount shall be paid in a lump sum within
fifteen (15) days from the Effective Date.

B. Vacation Payout. PERRY ELLIS will pay MR. ROSENGARD the gross amount of
Twenty Four Thousand Two Hundred Thirty Dollars ($24,230.00), less applicable
tax deductions. Such amount represents the value of any and all of MR.
ROSENGARD’s accrued but unused vacation leave of absence, and shall be paid in a
lump sum within fifteen (15) days from the Effective Date.

 

1 of 6



--------------------------------------------------------------------------------

C. Limited Benefit Reimbursement. PERRY ELLIS will pay MR. ROSENGARD the gross
amount of One Thousand, Eight Hundred, Seventy-Eight Dollars (1,878.00). The
payment under this paragraph 2.C approximates the value of four months of health
insurance and dental insurance premiums for MR. ROSENGARD’s current coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”). PERRY ELLIS’
sole obligation under this paragraph is the payment of money to MR. ROSENGARD as
described in the first sentence hereof. Nothing in this paragraph shall be
construed to relieve MR. ROSENGARD of his obligation to timely elect COBRA
coverage or timely make applicable COBRA insurance premium payments.

MR. ROSENGARD understands and acknowledges that he would not receive the
benefits provided pursuant to this Paragraph 2 except for his execution of this
Agreement, his waiver of claims against PERRY ELLIS, and the fulfillment of the
promises contained herein.

3. Release of Claims. For the purposes of this Paragraph 3, “PERRY ELLIS” shall
include Perry Ellis International, Inc., Supreme International, Inc., Jantzen,
Inc., Salant Corporation, Perry Ellis Menswear, LLC, Tropical Sportswear, Inc.,
and any of their parent companies, subsidiaries, related or affiliated entities,
and their respective owners, directors, officers, agents, employees and
insurers. MR. ROSENGARD (including his heirs, assigns, agents, and
representatives) knowingly and voluntarily waives any and all known and unknown
rights and claims that he has or may have against PERRY ELLIS as of the date MR.
ROSENGARD signs this Agreement, including but not limited to any claim(s) under
any federal, state or local law, regulation, or ordinance, and any public
policy, contract, or common law claims, including any tort claims, and any
claim(s) under:

 

  •  

The National Labor Relations Act;

 

  •  

Title VII of the Civil Rights Act of 1964;

 

  •  

Sections 1981 through 1988 of Title 42 of the United States Code;

 

  •  

The Employee Retirement Income Security Act of 1974;

 

  •  

The Immigration Reform and Control Act of 1986;

 

  •  

The Americans with Disabilities Act of 1990;

 

  •  

The Fair Labor Standards Act;

 

  •  

The Age Discrimination in Employment Act of 1967;

 

  •  

The Older Workers Benefit Protection Act;

 

  •  

The Equal Pay Act of 1963;

 

  •  

The Occupational Safety and Health Act;

 

  •  

The Family and Medical Leave Act of 1993;

 

  •  

The New York Executive Law;

 

2 of 6



--------------------------------------------------------------------------------

  •  

The New York City Law;

 

  •  

Any other federal, state or local civil or human rights law or any other
federal, state or local law, regulation or ordinance including, but not limited
to, any laws that regulate or govern the employment relationship; or

 

  •  

Any public policy, contract, or common law claims, including any tort claims
(e.g., negligent or intentional infliction of emotional distress, defamation,
assault, battery, false imprisonment, wrongful termination, etc.) whether based
on common law or otherwise.

 

  •  

Any claim or cause of action arising out of or related to any of the rights or
obligations described in the Employment Agreement.

This waiver also bars any claim or demand for costs, fees, or other expenses
including attorney’s fees incurred in connection with any of the
above-referenced claims. The listing of claims waived in this Paragraph 3 is
intended to be illustrative rather than exhaustive. Thus, MR. ROSENGARD
acknowledges and agrees that this Agreement constitutes a full and final bar to
any and all claims of any type that MR. ROSENGARD now has or may have against
PERRY ELLIS. Notwithstanding the foregoing, nothing herein shall waive any right
to apply for or receive government sponsored unemployment benefits, and PERRY
ELLIS agrees that it will not contest any such claim for unemployment benefits
by MR. ROSENGARD.

4. Cooperation. MR. ROSENGARD agrees to cooperate with PERRY ELLIS in effecting
a smooth transition of the management of PERRY ELLIS with respect to the duties
and responsibilities that MR. ROSENGARD performed for PERRY ELLIS. MR. ROSENGARD
agrees to make himself available in connection with any request by PERRY ELLIS
regarding matters of which MR. ROSENGARD has personal knowledge or which were
within the purview of MR. ROSENGARD’s job responsibilities.

5. No Lawsuits. MR. ROSENGARD promises not to institute or have instituted on
his behalf any lawsuit against PERRY ELLIS (as defined in Paragraph 3 hereof)
based upon any claim that he is waiving in Paragraph 3 above. This Agreement is
not intended to limit MR. ROSENGARD’s right of access to any government agency,
nor MR. ROSENGARD’s right to participate in any investigation by any government
agency. However, MR. ROSENGARD agrees that, with respect to the claims that he
is waiving herein, he is waiving not only his right to recover money or other
relief in any action that he might institute, but also that he is waiving his
right to recover money or other relief in any action that might be brought on
his behalf by any other person or entity, including but not limited to the
United States Equal Employment Opportunity Commission or any other federal,
state or local governmental agency or department.

6. No Disparagement. MR. ROSENGARD and PERRY ELLIS promise that they will not
disparage each other (as defined in Paragraph 3 hereof). Specifically, MR.
ROSENGARD promises that he will not contact the press or the media, or any of
PERRY ELLIS’ current or former employees, directors, officers, agents,
customers, vendors, or anyone that does business with PERRY

 

3 of 6



--------------------------------------------------------------------------------

ELLIS, with the purpose or effect of disparaging PERRY ELLIS’ good name and
business reputation. PERRY ELLIS promises that if contacted for a reference,
PERRY ELLIS will provide MR. ROSENGARD’s dates of employment, job title, and
final compensation, and no other information. PERRY ELLIS’ executive staff
promises that they will not contact the press or the media, or any of PERRY
ELLIS’ current or former employees, directors, officers, agents, customers,
vendors, or anyone that does business with PERRY ELLIS, with the purpose or
effect of disparaging MR. ROSENGARD’s good name and business reputation. PERRY
ELLIS promises that Oscar Feldenkreis will provide MR. ROSENGARD with a letter
of recommendation within 30 days of the Effective Date in words chosen by
Mr. Feldenkreis in his absolute discretion.

7. Consequences of Breach. MR. ROSENGARD and PERRY ELLIS agree that if they
breach any of the promises they have made in this Agreement, the prevailing
party will be entitled to recover its reasonable attorney’s fees and costs in
any lawsuit or arbitration brought to enforce this Agreement.

8. Adequate Consideration. MR. ROSENGARD agrees that payment to him of the money
pursuant to Paragraph 2 of this Agreement constitutes adequate and ample
consideration for the rights and claims that he is waiving under this Agreement
and for the obligations imposed upon him by virtue of this Agreement.

9. Non-Admission. MR. ROSENGARD and PERRY ELLIS agree that neither this
Agreement nor the furnishing of the consideration for MR. ROSENGARD’s waiver of
claims shall be deemed or construed at anytime for any purpose as an admission
by PERRY ELLIS or MR. ROSENGARD of any liability or unlawful conduct of any
kind.

10. Governing Law and Interpretation. This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida. Its language
shall be construed as whole, according to its fair meaning, and not strictly for
or against either party.

11. Severability. Should any provision of this Agreement be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, such provision shall immediately become null and void, leaving
the remainder of this Agreement in full force and effect.

12. Entire Agreement; Amendment. Except as expressly set forth herein, and
except with regard to those written promises made by MR. ROSENGARD to PERRY
ELLIS in paragraphs 9, 10, 11, 12, and 13 of his Employment Agreement with Perry
Ellis with respect to confidential information, solicitation of employees,
vendors, etc., or competition with PERRY ELLIS, this Agreement sets forth the
entire agreement between PERRY ELLIS and MR. ROSENGARD and shall supersede any
and all prior agreements or understandings between the parties, except as
otherwise stated herein. This Agreement may not be amended except by a written
agreement signed by the parties.

 

4 of 6



--------------------------------------------------------------------------------

13. Headings. Paragraph headings are used herein for convenience of reference
only and shall not affect the meaning of any provision of this Agreement.

14. Disputes. In the event of a dispute as to the interpretation, application or
violation of this Agreement, it is understood and agreed that such dispute shall
be submitted to final and binding arbitration in Miami-Dade County, Florida. MR.
ROSENGARD consents to personal jurisdiction of the courts in Miami-Dade County,
Florida, to enforce this paragraph and the terms of this Agreement.

15. Time To Consider Signing Agreement And Right To Revoke. MR. ROSENGARD
acknowledges that he has been given up to forty-five (45) days to decide whether
to sign this Agreement. MR. ROSENGARD understands and agrees that he may revoke
this Agreement within seven (7) days of the date he signs it. Any such
revocation must be in writing and personally delivered to Lystra Nottingham, c/o
Perry Ellis International, Inc., 3000 N.W. 107th Avenue, Miami, Florida 33172,
and must state “I revoke the Severance Agreement and General Release.” This
Agreement will become effective on the eighth day after MR. ROSENGARD signs this
Agreement without revoking it.

16. Information On Other Individuals. MR. ROSENGARD acknowledges that he has
received, with this Agreement, a list of the job titles and ages of individuals
in the same job classification or decisional unit that have been offered
consideration in exchange for a waiver of claims (Exhibit 1), and another list
of the job titles and ages of individuals in the same job classification or
decisional unit who have not been offered consideration in exchange for a waiver
of claims (Exhibit 2).

17. Encouragement to Consult Attorney. PERRY ELLIS hereby encourages MR.
ROSENGARD to consult his attorney before signing this Agreement.

THE PARTIES HAVE READ, UNDERSTOOD AND FULLY CONSIDERED THE SEVERANCE AGREEMENT
AND GENERAL RELEASE AND ARE MUTUALLY DESIROUS OF ENTERING INTO SUCH SEVERANCE
AGREEMENT AND GENERAL RELEASE. HAVING ELECTED TO EXECUTE THIS SEVERANCE
AGREEMENT AND GENERAL RELEASE, TO FULFILL THE PROMISES SET FORTH HEREIN, AND TO
RECEIVE THEREBY THE BENEFITS SET FORTH IN PARAGRAPH 2 ABOVE, MR. ROSENGARD
FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS SEVERANCE
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
HE HAS OR MIGHT HAVE AGAINST PERRY ELLIS.

 

5 of 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Severance Agreement and
General Release as of the date set forth below.

 

PERRY ELLIS INTERNATIONAL, INC.     PAUL ROSENGARD By:   /s/ Anita Britt     By:
  /s/ Paul Rosengard Date:   August 5, 2009     Date:   August 5, 2009

    In the state of   New York   )         )     In the county of   New York   )
   

I HEREBY CERTIFY that on this day, before me, an officer duly authorized by law
in the state and county aforesaid to administer oaths, personally appeared PAUL
ROSENGARD, who is personally known to me.

SWORN TO AND SUBSCRIBED before me this 5 day of August, 2009.

 

/s/ Karolyn Richter

Notary Public No. 01R16180166

Karolyn Richter

Printed Name of Notary

My Commission Expires: January 7, 2012

 

6 of 6